Citation Nr: 0216564	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is eligible to receive an apportionment 
of the veteran's disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  The appellant is his former spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
appellant's claim of entitlement to an apportionment of the 
veteran's compensation benefits.  She subsequently perfected 
a timely appeal of that decision.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
December 2000 and a Supplemental Statement of the Case (SSOC) 
in September 2001.

In April 2001, the appellant presented testimony before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
this hearing has been prepared and associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran and the appellant were divorced on May 25, 
1999.

2.  In July 1999, the appellant submitted an informal claim 
for apportionment of the veteran's disability compensation 
benefits.


CONCLUSION OF LAW

The appellant lacks basic eligibility to receive an 
apportionment of the veteran's disability compensation 
benefits; therefore her claim must be denied as a matter of 
law.   38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.450 
(2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Although the appellant is ultimately seeking entitlement to 
an apportionment of the veteran's VA compensation benefits, 
the preliminary matter of whether she is eligible to receive 
such benefits as the veteran's former spouse is currently 
before the Board on appeal.  Unlike many questions subject to 
appellate review, the issue of whether the appellant is 
eligible to receive such benefits as a former spouse, by its 
very nature, has an extremely narrow focus.  The RO, in the  
December 2000 SOC, has set forth the law and facts in a 
fashion that clearly and adequately explained the basis of 
its decision.  The appellant has neither submitted nor made 
reference to any additional records which would tend to 
substantiate her claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
support the claim.  

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (extensive record and 
detailed decision show futility of any further evidentiary 
development).  As will be discussed in greater detail below, 
there is no legal basis for granting the appellant's claim 
for apportionment of the veteran's VA benefits, because she 
and the veteran were divorced in May 1999.  Thus, even if 
every effort were taken to assist the appellant, there would 
remain no reasonable possibility that such assistance would 
aid in substantiating her claim.  Given the circumstances of 
this matter, the Board cannot find any basis under the VCAA 
to defer appellate review.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Board does note that any duty imposed by VCAA has been met.  
In this case, there was an obligation on the part of VA to 
clarify the nature of the relationship between the appellant 
and the veteran.  That duty was accomplished, and any 
development on remand would be redundant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II.  Legal analysis

As explained in the Introduction, the issue currently before 
the Board is whether the appellant is eligible to receive an 
apportionment of the veteran's VA compensation.  The 
appellant has reported that she financially supported the 
veteran during their marriage, and that he left her as soon 
as he became entitled to total disability compensation from 
VA.  She essentially contends that she is now in poor health 
and that she should be entitled to an apportionment of the 
veteran's VA benefits as his ex-wife.

The Board notes that the veteran has been notified of the 
appellant's disagreement with the denial of her claim for 
apportionment of his VA compensation benefits.  The veteran 
was provided with the opportunity to submit evidence or 
argument on this issue, and, in January 2002, he submitted a 
written statement, which has been associated with the claims 
folder.  The Board believes that the procedural requirements 
pertaining to simultaneously contested claims have been 
substantially met.  38 U.S.C.A. § 7105A (West 1991); 38 
C.F.R. §§ 19.100, 19.101, 19.102 (2002).

Under 38 U.S.C.A. § 5307, if a veteran is not living with his 
spouse or if his children are not in his custody, all or any 
part of the compensation payable on account of the veteran 
may be apportioned as may be prescribed by the Secretary.

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31) (West 
1991); 38 C.F.R. § 3.50(c) (2002).  A wife is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j). 38 C.F.R. § 3.50(a) (2002).  For VA benefit purposes, 
a marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j) (2002).

A general apportionment of compensation benefits may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran is not residing with 
his spouse or if his children are not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's or the children's support.  
It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

The Board notes that it is uncontroverted that the appellant 
and the veteran were divorced in May 1999 and have not 
thereafter remarried.  Therefore, under governing law and 
regulations, the appellant is not the spouse of the veteran.  
As noted above, an apportionment of VA benefits is only 
permitted in case where a veteran and spouse remain married 
but are no longer living together.  38 U.S.C.A. § 5307; 
38 C.F.R. § 3.450(a)(1)(ii).  There is no authority in the 
law which would permit VA to grant the appellant's request to 
receive an apportionment of the veteran's VA disability 
compensation benefits for any period after their divorce.  In 
cases such as this, where the law, and not the evidence, is 
dispositive, the claim should be denied because of the lack 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In a July 1999 statement, the appellant asserted that she had 
not lived with the veteran since May 1998, and that she had 
not received any financial assistance from him since their 
separation.  In essence, she appears to be arguing that she 
is entitled to an apportionment of his benefits for the 
entire period of their separation.  However, under 
38 U.S.C.A. § 5110(a) (West 1991), unless otherwise stated in 
that chapter, the effective date of an award on an original 
claim shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
thereof.  Although this statute does allow for the assignment 
of an effective date prior to the date of receipt of claim in 
certain cases, claims for apportionment are not included 
among the specified exceptions to the general rule.  Thus, 
the appellant's claim for apportionment cannot be made 
effective prior to the date of her claim.  For this reason, 
there is no basis for considering whether an apportionment of 
benefits is warranted prior to July 9, 1999, which is the 
date on which her claim was received.

The Board has considered the appellant's contention that she 
failed to file a claim for apportionment at the time of her 
separation because she was told by a VA employee during a 
telephone conversation in May 1998 that nothing could be done 
until after her divorce.  However, there is no evidence of 
record to support this contention.  A report of contact 
associated with the claims folder shows that she did speak 
with a VA employee in July 1998, but that the purpose of her 
call was to report that her divorce from the veteran would be 
final later that month.  There is no mention in that report 
of any request for apportionment, nor is there any other 
report of contact dated between May 1998 and July 1998 that 
supports her contention.  Moreover, there is no written 
documentation or report of contact dated at any time during 
their reported period of separation from May 1998 to May 
1999, which demonstrates an intent on her part to submit a 
claim for apportionment of the veteran's benefits.

Even if it were assumed that the alleged phone call did 
occur, the Board must point out that "erroneous advice given 
by a government employee cannot be used to [prevent] the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) [referring to the rule enunciated in OPM 
v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 
(1990)).  OPM held that the payment of Government benefits 
must be authorized by statute; therefore, erroneous advice 
given by a Government employee cannot be used to estop the 
Government from denying benefits.  OPM, 496 U.S. at 424].  In 
Lozano v. Derwinski, 1 Vet. App. 184, 185- 86 (1991), relying 
upon OPM, the Court held that a clerical error could not be 
relied on to estop from denying monetary benefits.  See also 
Schweiker v. Hansen, 450 U.S. 785, 788-90 (1991) and Owings 
v. Brown, 8 Vet. App. 17, 23 (1995).  The statute in this 
case specifically provides that the effective date is 
contingent upon the date of application.  Thus, the 
appellant's reliance on inaccurate advice give by RO 
personnel cannot provide the basis for considering whether 
she was entitled to an apportionment prior to July 1999.

The Board appreciates the appellant's effort and her 
sincerity in testifying at the personal hearing at the RO.  
However, in view of the foregoing, the Board concludes that 
the appellant's claim of entitlement to an apportionment of 
VA compensation lacks legal merit under the law and must be 
denied.



ORDER

The appellant is not eligible to receive an apportionment of 
the veteran's disability compensation benefits.  Thus, her 
claim is denied as a matter of law.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

